Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin T. Cheatham (Reg. No:48,766) on 06/09/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended)  A method for wireless communication at a user equipment (UE), comprising: 
receiving an indication of at least one receive capability of a network access device; 
transmitting a first message of a random access channel (RACH) procedure; 	receiving a random access response (RAR) message in response to transmitting the first message; 
interpreting the RAR message according to a format based at least in part on the received indication;
identifying, based at least in part on the indication, both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform receive capability of the network access device; 
Claim 11 (Currently Amended)  An apparatus for wireless communication at a user equipment (UE), comprising: 
means for receiving an indication of at least one receive capability of a network access device; 
means for transmitting a first message of a random access channel (RACH) procedure; 
means for receiving a random access response (RAR) message in response to transmitting the first message; 
means for interpreting the RAR message according to a format based at least in part on the received indication;
 means for identifying, based at least in part on the indication, both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency- division multiplexing (DFT-s-OFDM) waveform receive capability of the network access device; 
means for determining a type of uplink resource assignment included in the RAR message based at least in part on a second indication included in the RAR message; and 
means for interpreting an uplink resource assignment included in the RAR message as the determined type of uplink resource assignment.
Claim 21 (Currently Amended)   An apparatus for wireless communication at a user equipment (UE), comprising: 
a processor; 
memory in electronic communication with the processor; and 
instructions stored in the memory, the instructions being executable by the processor to: 
receive an indication of at least one receive capability of a network access device;
 transmit a first message of a random access channel (RACH) procedure; 	receive a random access response (RAR) message in response to transmitting the first message; 
interpret the RAR message according to a format based at least in part on the received indication;
 wherein the instructions are executable by the processor to: 
identify, based at least in part on the indication, both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform receive capability of the network access device; 	determine a type of uplink resource assignment included in the RAR message based at least in part on a second indication included in the RAR message; and 	interpret an uplink resource assignment included in the RAR message as the determined type of uplink resource assignment.
Claim 31 (Currently Amended)   A non-transitory computer-readable medium storing computer-executable code for wireless communication at a user equipment (UE), the code executable by a processor to: 
receive an indication of at least one receive capability of a network access device; 
transmit a first message of a random access channel (RACH) procedure; 
receive a random access response (RAR) message in response to transmitting the first message; 
interpret the RAR message according to a format based at least in part on the received indication;
 wherein the code is executable by the processor to: 
identify, based at least in part on the indication, both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform receive capability of the network access device; 	determine a type of uplink resource assignment included in the RAR message based at least in part on a second indication included in the RAR message; and 	interpret an uplink resource assignment included in the RAR message as the determined type of uplink resource assignment.
Claim 34 (Currently Amended)   A method for wireless communication at a network access device, comprising: 
transmitting an indication of at least one receive capability of the network access device; 

transmitting a random access response (RAR) message to the UE, in response to receiving the first message, the RAR message having a format based at least in part on the at least one receive capability of the network access device; 
wherein the at least one receive capability comprises both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform receive capability, the method further comprising: 
identifying a type of uplink resource assignment included in the RAR message using a second indication included in the RAR message, wherein the format of the RAR message comprises the identified type of uplink resource assignment.
Claim 44 (Currently Amended)   An apparatus for wireless communication at a network access device, comprising:
 means for transmitting an indication of at least one receive capability of the network access device; 
means for receiving, from a user equipment (UE), a first message of a random access channel (RACH) procedure; 
means for transmitting a random access response (RAR) message to the UE, in response to receiving the first message, the RAR message having a format based at least in part on the at least one receive capability of the network access device;
 wherein the at least one receive capability comprises both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal 
 means for identifying a type of uplink resource assignment included in the RAR message using a second indication included in the RAR message, wherein the format of the RAR message comprises the identified type of uplink resource assignment.
Claim 54 (Currently Amended)   An apparatus for wireless communication at a network access device, comprising: 
a processor; 
memory in electronic communication with the processor; and 
instructions stored in the memory, the instructions being executable by the processor to: 
transmit an indication of at least one receive capability of the network access device; 
receive, from a user equipment (UE), a first message of a random access channel (RACH) procedure; 
transmit a random access response (RAR) message to the UE, in response to receiving the first message, the RAR message having a format based at least in part on the at least one receive capability of the network access device;
 wherein the at least one receive capability comprises both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency- division multiplexing (DFT-s-OFDM) waveform receive capability, and wherein the instructions are executable by the processor to:

Claim 64 (Currently Amended)    A non-transitory computer-readable medium storing computer-executable code for wireless communication at a network access device, the code executable by a processor to: 
transmit an indication of at least one receive capability of the network access device; 
receive, from a user equipment (UE), a first message of a random access channel (RACH) procedure; 
transmit a random access response (RAR) message to the UE, in response to receiving the first message, the RAR message having a format based at least in part on the at least one receive capability of the network access device;
wherein the at least one receive capability comprises both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform receive capability, and wherein the code is executable by the processor to: 
identify a type of uplink resource assignment included in the RAR message using a second indication included in the RAR message, wherein the format of the RAR message comprises the identified type of uplink resource assignment.

End of Amendment.
					
s 1-3, 5-13, 15-23, 25-32, 34-36, 38-46, 48-56, and 58-65 are allowed. 
			Reasons For Allowance
4.	The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, cited prior art i.e. Einhaus et al. teach the method of claim 1, comprising identifying, based at least in part on the indication a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform receive capability of the network access device (see paragraphs [0041] & [0046]), the cited prior art Mitsubishi teaches the method of claim 1, comprising identifying, based at least in part on the indication, a CP-OFDM waveform receive capability (see page 6), but the cited prior art Deng et al., Einhaus et al. and Mitsubishi fails to teach or render obvious, the method of claim 1, comprising identifying, based at least in part on the indication, both a CP-OFDM waveform receive capability and a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform receive capability of the network access device, determining a type of uplink resource assignment included in the RAR message based at least in part on a second indication included in the RAR message and interpreting an uplink resource assignment included in the RAR message as the determined type of uplink resource assignment, in combination with all other limitations as recited in independent claim 1.
The reasons for allowance of other independent claims 11, 21, 31, 34, 44, 54 and 64 are similar to those of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477